Citation Nr: 0318220	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-09 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a left ankle disorder to include recurrent sprains and 
instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from January 1985 to October 
1985.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a left ankle disorder to include 
recurrent sprains and instability.  In March 2003, the 
veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.   


FINDINGS OF FACT

1.  In April 1997, the RO both determined that new and 
material evidence had not been received to reopen the 
veteran's service connection for a left ankle disorder to 
include recurrent sprains and instability and denied service 
connection for the claimed disorder secondary to the 
veteran's service-connected disability.  In April 1997, the 
RO informed the veteran and his accredited representative in 
writing of the adverse decision.  He did not submit a notice 
of disagreement with the determination.  

2.  The documentation submitted since the April 1997 RO 
determination is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The April 1997 RO decision denying the veteran's application 
to reopen his claim of entitlement to a left ankle disorder 
to include recurrent sprains and instability is final.  New 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a left ankle 
disorder to include recurrent sprains and instability has 
been presented.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for a left ankle disorder 
to include recurrent sprains and instability, the Board 
observes that the Department of Veterans Affairs (VA) has 
secured or attempted to secure all relevant documentation to 
the extent possible.  There remains no issue as to the 
substantial completeness of the veteran's application.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002).  A September 2001 VA letter 
to the veteran informed him of the evidence needed to support 
his application; what actions he needed to undertake; and how 
the VA would assist him in developing his application.  In 
March 2003, the veteran was afforded a video hearing before 
the undersigned Acting Veterans Law Judge.  The hearing 
transcript is of record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  In reviewing an 
application to reopen a veteran's claim of entitlement to 
service connection, the VA must initially determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (2002) in order to have the prior final 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  If new 
and material evidence has been presented, the VA may then 
proceed to evaluate the merits of the claim after ensuring 
that its duty to assist the veteran has been fulfilled.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  


I.  Prior Final RO Decisions

In February 1996, the RO denied service connection for a left 
ankle disorder to include recurrent sprains and instability 
as the claimed disorder was neither manifested in nor caused 
by active service.  In February 1996, the RO informed the 
veteran and his accredited representative in writing of the 
adverse decision and his appellate rights.  

The evidence upon which the RO formulated its decision 
consisted of the veteran's service medical and personnel 
records; VA clinical and examination documentation; and 
written statements from the veteran.  The veteran's service 
medical records make no reference to a left ankle disorder or 
other abnormality.  The records do show that the veteran 
sustained a left fifth metatarsal stress reaction.  Service 
connection is currently in effect for left fifth metatarsal 
stress fracture residuals.  VA clinical documentation dated 
between March and June 1994 reflects that the veteran 
complained of chronic left ankle pain and recurrent left 
ankle sprains, and instability.  Contemporaneous X-ray 
studies of the left ankle were found to be within normal 
limits.  Impressions of recurrent left ankle sprains, chronic 
left ankle pain, subjective left ankle instability, and 
questionable reflex sympathetic dystrophy were advanced.  The 
report of a July 1994 VA examination for compensation 
purposes states that the veteran complained of chronic left 
ankle pain and recurrent left ankle dislocations.  He 
reported that he sustained an inservice left fifth metatarsal 
fracture and a 1991 left posterior malleolar fracture.  An 
impression of a "chronic pain syndrome resulting in chronic 
pain and swelling of the left foot and ankle secondary to the 
prior injuries" was advanced.  A July 1995 VA treatment 
record relates that the veteran presented a history of 
chronic left ankle pain of more than ten years' duration.  

The veteran subsequently sought to reopen his claim for 
service connection.  In April 1997, the RO both determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a left ankle disorder to include recurrent 
sprains and instability and denied service connection for 
that disorder secondary to the veteran's service-connected 
disability as the clinical documentation of record did not 
reflect that the veteran had a chronic left ankle disability.  
In April 1997, the veteran and his accredited representative 
were informed in writing of the adverse determination and his 
appellate rights.  

The evidence on which the RO based its determination consists 
of VA clinical documentation and written statements from the 
veteran.  A July 1996 VA treatment record states that the 
veteran complained of chronic left ankle pain and recurrent 
left ankle inversion sprains.  A March 1997 VA treatment 
record states that the veteran complained of chronic left 
ankle pain.  Contemporaneous X-ray studies of the left ankle 
revealed small osteophytes.  In his March 1997 application to 
reopen his claim for service connection, the veteran advanced 
that he incurred a chronic left ankle disorder during active 
service, or, in the alternative, manifested the claimed 
disability secondary to his service-connected left fifth 
metatarsal stress fracture residuals.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2002) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the April 1997 RO determination 
consists of photocopies of the veteran's service medical and 
personnel records; VA clinical and examination records; 
private clinical documentation; a Social Security 
Administration (SSA) award letter; the transcript of the 
March 2003 video hearing before the undersigned Acting 
Veterans Law Judge; and written statements from the veteran.  
An April 2001 written statement from William Gaya, M.D., 
conveys that the veteran had "symptoms suggestive of reflex 
sympathetic dystrophy which "is possibly related to an 
injury he sustained while in service."  A November 2001 
written statement from Dr. Gaya states that the veteran "has 
causalgia or a regional pain syndrome in his left leg which 
again may seem to be related" to "the accident that he 
sustained while in the military service (traumatic left foot 
injury with stress reaction on the left fifth metatarsal 
bone)."  At the March 2003 hearing on appeal, the veteran 
testified that his treating physicians had informed him that 
his left ankle symptomatology arose from his reflex 
sympathetic dystrophy.  Dr. Gaya's opinions tend to 
corroborate the veteran's claim and constitutes new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a left ankle disorder 
to include recurrent sprains and instability.  


ORDER

The claim of entitlement to service connection for a left 
ankle disorder to include recurrent sprains and instability 
is reopened.  To this extent only the appeal is granted.  




REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following action:  

1.  The RO should contact the SSA and 
request that it provide copies of all 
records developed in association with the 
veteran's award of disability benefits 
for incorporation into the record.  

2.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current existence and 
etiology of any chronic left ankle 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should advance an opinion as to 
whether it is at least as likely as not 
that the veteran's left ankle 
disabilities were initially manifested or 
are otherwise related to his period of 
active service, or are proximately due to 
or been chronically worsened by his 
service-connected left fifth metatarsal 
stress fracture residuals.  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  If any currently manifested 
left ankle disability cannot be medically 
linked or attributed to the veteran's 
military service or his service connected 
left fifth metatarsal stress fracture 
residuals on a medical scientific basis, 
and without invoking processes relating 
to speculation or judgments based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.

3.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for a left ankle disorder to 
include recurrent sprains and instability 
on the merits.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on his claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

